JONES, J.
1. Section 6, Article IV of the Ohio Constitution, ex proprio vigore, confers absolute and complete appellate jurisdiction upon the Courts of Appeals in all chancery cases. The jurisdiction thus conferred can neither be enlarged nor limited by the legislature, (Thompson v. Redington, 92 Ohio St., 101; Cincinnati Polyclinic v. Balch, 92 Ohio St., 415; Wagner v. Armstrong, 93 Ohio St., 443; Complete Bldg. Show Co. v. Albertson, 99 Ohio St., 11.)
2. The legislature can not, either by enactment or non-enactment, defeat or nullify the provisions of that section of the constitution.
3. The remedial provisions of our code relating to appeals to the Court of Appeals should be liberally construed in order to make effective such appellate jurisdiction of the Court of Appeals in chancery cases.
4. Section 12224 et esq., General Code, pertaining to appeals from Common Pleas Courts to the Court of Appeals in chancery cases, apply by analogy to the Municipal Court of Cleveland.
(Haas v. Mutual Life Ins. Co., 95 Ohio St. 137, followed and approved.)
(Day, Allen, Robinson and Matthias, JJ., concur. Marshall, CJ., and Kinkade, J., dissent.)